Citation Nr: 1139985	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for vestibular migraines with dizziness. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In that rating decision, the RO granted service connection for vestibular migraines with dizziness, and assigned a 10 percent evaluation, effective from March 2, 2005.  The Veteran disagreed with the assigned evaluation in March 2009 notice of disagreement.  In May 2009, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC), pursuant to the Court of Veteran's Appeals for Veterans Claims (Court) in Manlicon v. West, 12 Vet. App. 238 (1999). 

In November 2009, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claim folder.

The Board remanded the matter again in January 2010 for additional development.  Pursuant to those remand instructions, the Appeals Management Center (AMC) asked the Veteran's assistance in obtaining any outstanding records of pertinent treatment in a March 2010 notice letter.  The Veteran responded by submitting private treatment records from his family doctor and from the Milwaukee Otology Clinic.  The AMC, also pursuant to the January 2010 remand directives, scheduled the Veteran for three VA examinations in 2010 to determine the nature and severity of his disability which he described as manifested by tinnitus, hearing loss, balance problems, dizziness, lightheadedness, and headaches.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




The petition to reopen a previously denied claim for residuals of a ruptured left eardrum has been raised by the record, but it has not been adjudicated by the AOJ.  In the report of a July 2010 VA neurologic examination, the examiner recorded that physical examination of the Veteran's ear revealed pronounced scarring of the left tympanic membrane that was indicative of a past history of trauma.  The Veteran's claim for residuals of a ruptured left eardrum was previously denied by the Board in a May 2009 decision because there was no evidence of any current disability.  Since this matter has not yet been addressed by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's disability is manifested by episodes of dizziness with imbalance sensation and with infrequent episodes of true vertigo, and by pulsing migraine headaches about once a month. 

2.  The Veteran has already been assigned separate evaluations for bilateral sensorineural hearing loss and for tinnitus. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and no higher, for vestibular migraines with dizziness, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic Codes 6204 and 6205, 4.124a, Diagnostic Code 8100. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for vestibular migraines with dizziness. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  VA provided the Veteran with four compensation examinations dated in April 2006, July 2010, August 2010, and September 2010.  In each examination report, the examiner identified the nature and evaluated the severity of the Veteran's disability.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks a higher initial evaluation for his disability due to vestibular migraine with dizziness.  His disability is currently evaluated under Diagnostic Codes 6204-8100 for a peripheral vestibular dysfunction with migraines.  38 C.F.R. § 4.87.  He already receives a separate noncompensable evaluation for his bilateral hearing loss and a 10 percent evaluation for his tinnitus.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of 
social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of a rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The Veteran's vestibular migraine with dizziness is currently evaluated as 10 percent disabling under Diagnostic Code 6204-8100.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the Veteran's disability has been rated analogously under Diagnostic Code 6204 and with consideration of the criteria under Diagnostic Code 8100.

Under Diagnostic Code 6204 a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  The maximum available rating, a 30 percent evaluation, will be assigned with dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  In this case, a separate rating for bilateral hearing loss disability is in effect.  38 C.F.R. § 4.87. 

A note under Diagnostic Code 6260 allows for a separate evaluation for tinnitus to be assigned under various diagnostic codes, including Diagnostic Code 6204, except where tinnitus supports an evaluation under one of the diagnostic codes.  In this case, a separate rating for tinnitus disability is in effect.  Id. 

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  Id.  

Under Diagnostic Code 8100, for migraine headaches, a 10 percent rating is warranted for migraine requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months.  The maximum schedular rating of 50 percent is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

According to Stedman's Medical Dictionary, "prostration" is defined as "a marked loss of strength, as in exhaustion."  Stedman's Medical Dictionary, (27th Edition, 2000), p. 1461.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A review of the evidence of record shows the Veteran underwent four VA examinations during the period under appeal.  The record also reflects that during this period, the Veteran has received private treatment for symptomatology associated with his disability and he has provided lay statements and testimony regarding the severity of his disability.
In a November 2005 statement, the Veteran reported that his disability was manifested by sensation of feeling off-balanced and lightheaded.  He reported that his balance was weak and at times during an episode, it felt like everything was violently spinning.  The Veteran stated that the intensity of these episodes was mild to violent.  He further stated that during violent episodes, he became nauseated and would need to lie down and sleep in order to resolve the symptoms.  He stated that these episodes would last between a few hours to a few days. 

The record shows that the Veteran underwent a VA ear disease examination in April 2006 in conjunction with his claim for entitlement to service connection for vestibular migraines (claimed as Meniere's disease).  In that examination report, the examiner noted that the Veteran complained of hearing loss, tinnitus, and episodes of feeling off-balanced.  The Veteran reported that he experienced an off-balance sensation and increase in tinnitus with changes in barometric pressure.  The Veteran stated that these episodes would last between a few minutes to a few hours.  The Veteran denied being diagnosed with Meniere's disease, but he informed the examiner that the term had been used when he describes his episodes of imbalance and tinnitus.  Physical examination revealed abnormalities in the movement of the left tympanic membrane on modified valsalve although both tympanic membranes appeared to be intact.  The examiner provided diagnoses of tinnitus, left-sided Eustachian tube dysfunction, and Meniere's disease.  The examiner opined that the Meniere's disease was not likely a result of the Veteran's exposure to acoustic trauma during his period of service. 

A March 2008 private medical statement from S. J. M., MD, at Milwaukee Otology Clinic shows that the Veteran has been seeking treatment since September 2007 for his disability manifested by hearing loss, tinnitus, and dizziness.  Dr. M. noted that the Veteran reported experiencing episodes of dizziness with feelings of lightheadedness and wooziness that would last for hours, but he denied any spinning sensation.  Vestibular evaluation revealed an abnormality of directional preponderance to the left that was a nonspecific but a frequently central finding.  Dr. M. also noted that the Veteran did not have any other specific neurologic symptoms associated with his dizziness except his history of migraines.  Dr. M. opined that the Veteran's symptoms were associated with a vestibular migraine disorder that dated back to his period of service.  Associated with the private medical statement were the reports of previous diagnostic testing of the ears and eyes. 

A July 2008 private medical correspondence from Dr. M. to the Veteran's primary care physician shows that the Veteran complained of a recent persistent episode of dizziness that started in June.   Dizziness was noted to be intermittent, lasting only a minute.  It reportedly occurred when he was lying down or bending over.  The Veteran reported associated symptoms including a spinning sensation.  A Dix-Hallpike test for benign positional vertigo was negative without induced nystagmus or dizziness.  Dr. M. felt that the diagnostic testing suggested probable vestibular migraine with a history of benign positional vertigo.   The Veteran was prescribed medication for his symptomatology.  

In November 2009, the Veteran testified before the undersigned about the severity of his disability.  The Veteran reported that his disability was manifested by tinnitus, hearing loss, balance problems, dizziness, lightheadedness, and headaches that have become worse over the years.  The Veteran denied having frequent severe migraine headaches, but he reported that when he experienced a "pretty nasty headache", he would take aspirin or some caffeine, or lay down until the symptoms resolved.  See Board hearing transcript, page 7.  The Veteran expressed that his disability was primarily manifested by dizziness with sensation of feeling off-balanced, lightheaded and woozy.  He reported that during episodes he would feel fatigue and need to sit down or lay down.  Id., page 8.  The Veteran denied that he had balance problems that caused him to fall down, but he stated that his problems did affect his ability to stand up at times or walk in a straight line.  When specifically asked by the undersigned whether his disability caused him "occasional staggering", the Veteran's response was unclear on whether his symptoms would be considered "staggering", but he stressed that he had been told by others that he looked off-balanced when he walked.  Id., page 12. 

In January 2010, the Board remanded the Veteran's claim to the RO/AMC for additional development, to include a new VA examination to identify the nature and severity of the Veteran's disability.  Pursuant to the remand directives, the Veteran was provided with three VA examinations dated in July 2010, in August 2010, and in September 2010.  

The report of the July 2010 VA neurologic examination shows that the Veteran complained about the sudden onset of vestibular problems with pain in the left occipital muscle and around the pinna that would last one to two weeks with persistent tinnitus.  The examiner also noted that the Veteran complained of frequent episodes of dissociated balance problems that the examiner felt were not true vertigo, because the Veteran only reported experiencing a vague feeling of imbalance and not a sensation of motion involved in these episodes.  The Veteran also complained of experiencing focal left-sided migraines occurring once a month that would involve a feeling of tightness in the muscles on the left sides of his head which grew with intensity to a pulsing sensation.  The Veteran reported having some photophobia and phonophobia, but denied symptoms of nausea or visual scotoma during a migraine episode.  

The VA examiner noted that the previous diagnostic testing, including a brain-stem auditory evoke response, a CT scan, and field medical examination incidents, revealed no abnormal findings.  Physical examination revealed pronounced scarring of the left tympanic membrane with no other neurologic abnormalities.  The examiner observed that the Veteran's cranial nerves II through XII were intact.  The examiner found that based on the findings from the examination, the Veteran's migraines were a residual of a left ear trauma and the Veteran's imbalance sensation was not migraine in nature, but also stems from the ear dysfunction. 

The report of the August 2010 VA audiological examination shows the audiometric findings from clinical evaluation.   These findings do not show that the Veteran's 
hearing loss disability meets the criteria for a compensable evaluation under the application of Table VII pursuant to 38 C.F.R. § 4.85, as the evaluation indicated at the intersection of the column for Roman numeral I for both ears is zero percent (puretone threshold averages of 35 decibels in the right ear and of 41 decibels in the left ear, with speech recognition scores of 96 percent, bilaterally).  See 38 C.F.R. § 4.85. 

The Veteran underwent a VA ear, nose and throat examination in September 2010.  That examination report shows the Veteran reported that his disability was manifested by two types of dizziness episodes.  The Veteran stated that the first kind involved symptoms of lightheadedness, and a feeling of imbalance that coincided changes in atmosphere pressure.  The episodes occur two to three times a year and last for several weeks.  These episodes also involved a history of migraines.  It was noted that these episodes did not involve symptoms of true vertigo.  The second type of episode involved dizziness that felt like true vertigo and was brought on when the Veteran lied down or turned his head.  These episodes were infrequent and would last for seconds to a minute.  Physical examination revealed normal ear and eye evaluations, but head thrusts revealed a refixation saccade to the right side and occasionally to the left side.  The audiometric findings from the August 2010 VA examination were recorded.  

The VA examiner found that the Veteran had diagnoses of bilateral sensorineural hearing loss, tinnitus, dizziness due to vestibular migraines, and benign positional paroxysmal vertigo (BPPV).  The examiner opined that each diagnosis was related to the Veteran's period of service.  The examiner noted that the Veteran symptoms of dizziness were unusual, but given the Veteran's history of migraine headaches, the examiner opined that the Veteran's symptoms of dizziness were likely associated with vestibular migraines.  The episodes occurred about two to three times a year and lasted for weeks at a time.  The Veteran was able to carry on with his daily functions and he could work through his symptomatology.  His BPPV symptomatology also involved manifestation of dizziness.  He experiences infrequent episodes of vertigo when he changes head positions.   This lasts for seconds to a minute.  

In June 2011, the Veteran submitted an additional statement in support of his claim for a higher initial evaluation.  The Veteran reported that his disability is primarily manifested by balance problems and episodes of vertigo.  He reported that he can experience an episode of vertigo that can be so strong it can cause him to slam into a wall.  He further stated that he experiences frequent episodes of dizziness where he feels that he must constantly adjust his physical position in order to remain standing and at times during such episodes, it feels like he could easily be pushed over.  He reported that these episodes would last up to months and not just several weeks as noted by the 2010 VA examiners.  The Veteran stated that he struggles to function during these incidents of dizziness and that his symptoms have reduced his ability to work, although he continues to work. 

Here, the Veteran seeks a higher initial evaluation for his disability due to vestibular migraines with dizziness.  He asserts that his disability is manifested by symptomatology that is more severe than associated with a 10 percent evaluation under the hyphenated Diagnostic Code 6204-8100.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's symptoms due to his vestibular migraine disability during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the entire period of this appeal.  As such, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to vestibular migraine to 30 percent over the entire appeal period.  The Board finds that the medical evidence of record establishes that the Veteran's symptomatology more closely approximates the criteria for a 30 percent rating for the entire appeal period. 

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's disability due to vestibular migraines and BPPV is manifested by episodes of dizziness with sensation of feeling off-balance, by incidents of true vertigo, and by pulsing migraine headaches occurring once a month.   These episodes of dizziness with the sensation of imbalance occur two to three times a year and last several weeks to months.  He experiences less frequent episodes of true vertigo that last seconds to a minute at a time.  These symptoms more closely approximate the criteria for a 30 percent evaluation for vestibular migraines.  38 C.F.R. § 4.87, Diagnostic 6204.  

The Board acknowledges that references to imbalance come primarily from the Veteran, and that there is no clinical evidence of staggering.  The March 2008 private medical statement from Dr. M. shows objective evidence of vestibular abnormality that result in directional preponderance to the left and suggest the Veteran's experiences imbalance.  The September 2010 VA examiner observed findings of abnormal head thrust predominately to the right and occasionally to the left, which also suggests objective evidence of imbalance.  Also, the Veteran's wife has provided competent observations that the Veteran had an abnormal gait where he shuffled his feet in order to maintain his balance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  In the Board's view, these references, when considered with the Veteran's assertions are evidence that the condition causes "staggering", as used in the rating criteria under Diagnostic Code 6204.  See 38 C.F.R. § 4.87.  

The Board is cognizant that the Veteran's disability has been characterized as vestibular migraines and BPPV, and that both diagnoses have been related to the Veteran's period of service.  Since both diagnoses are manifested by dizziness, providing separate ratings for each diagnosis would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  

As 30 percent is the maximum rating available under Diagnostic Code 6204 for peripheral vestibular dysfunction, the Board must consider whether the Veteran's disability warrants a schedular rating higher than 30 percent under any other applicable Diagnostic Code.  

Here, the evidence of record is unclear as to whether the Veteran has Meniere's syndrome.  See the report of the April 2006 VA examination.  Even if the Veteran's disability was rated as analogous to Meneire syndrome under Diagnostic Code 6205, the evidence of record does not support an evaluation in excess of 30 percent.  
There is no reference in the clinical evidence to a cerebellar gait that would warrant the next higher evaluation of 60 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.   

Evaluating the Veteran's hearing loss, tinnitus, and findings of dizziness with imbalance and episodes of vertigo separately is more favorable to him and results in a higher overall rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note. The Veteran has already been rated separately with a noncompensable evaluation for his hearing impairment (Diagnostic Code 6100) and a 10 percent evaluation for his tinnitus (Diagnostic Code 6260).   Higher evaluations are not warranted based on the most recent medical evidence. With regard to the Veteran's bilateral hearing loss, the results of the August 2010 VA examination correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, 4.86.  With regard to the Veteran's tinnitus, Diagnostic Code 6260 authorizes only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The record reflects that tinnitus has already been service connected and a 10 percent rating has been established. 

The Board has also considered whether the application of Diagnostic Code 8100 for rating migraine headaches would result in an evaluation in excess of 30 percent.  Here, the Veteran's headaches are described as occurring once a month involving a feeling of tightness in the muscles on the left sides of his head which grew with intensity to a pulsing sensation.  At no point has the Veteran's migraine headach disorder been described as consistent with prostrating migraine headaches.  Similarly, the Veteran has testified that his migraine headaches were relieved with aspirin, caffeine or lying down, and that he has not asserted that his migraine episodes are so severe as to leave him with a marked loss of strength or exhausted.  Such findings do not even support a compensable evaluation under Diagnostic Code 8100 for migraine headaches.  See 38 C.F.R. § 4.124a. 

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology warrants an assignment of 30 percent rating, and no higher, for the Veteran's vestibular migraine disability with dizziness under Diagnostic Code 6204.  The Veteran has already been assigned a separate noncompensable evaluation for his bilateral sensorineural hearing loss and a separate 10 percent evaluation for his tinnitus.  Evaluating the Veteran's disabilities separately is more favorable to him and results in a higher overall rating.  See 38 C.F.R. § 4.87. 

The Board also finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his vestibular migraine disability has resulted in a unique disability that is not addressed by the rating criteria.  As his symptoms are contemplated by the rating schedule, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran reports that his symptomatology due to vestibular migraines affects his ability to work, but at no point has the Veteran asserted (or does the record show) that his symptomatology precludes him from working. A TDIU claim is accordingly not raised in conjunction with this issue.  Id.  


ORDER

An evaluation of 30 percent, and no higher, for vestibular migraines is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


